DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered and they are persuasive and as such, a second Non-Final Response office action is presented with newly found prior Art combined with previously presented prior Art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 7, 9, 10, 11, 14, 15, 16, 18, 19, and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Schaible (US 20160050128 A1) in view of Knauss (US 20200225110 A1), and further in view of Koehler (US 20080208367 A1).
Regarding Claim 1, 10, and 19

Schaible teaches:


A method comprising: determining that a collector from a plurality of collectors is unavailable (¶70 ¶77 Analytics module aggregate data related to collector traffic using an interface to generate data, provide statistics or information regarding the activity or performance of the collector, ¶55 Collector database module 214 stores information about active collectors (determine active collectors), as well as information regarding inactive collectors (that a specific collector among the active collectors is an unavailable collector); 

receiving sensor information from a plurality of sensors of a network (¶59 Sensor database module 224 stores information about active sensors, as well as information regarding inactive sensors (e.g. associated with an inactive collector) (corresponding to inactive collector), Sensor database module 224 can further provide information or be leveraged by interface and administration module 240 to provide details (sending and receiving of information) to facilitate display of elements); 

identifying a sensor of the plurality of sensors that corresponds to the collector from the sensor information (¶59 Sensor database module 224 stores information about active sensors, as well as information regarding inactive sensors (e.g. associated with an inactive collector) (corresponding to inactive collector); 

Schaible does not teach:

reassigning the sensor to another collector from the plurality of collectors; and

causing the sensor to update a configuration of the sensor based on collector information associated with the another collector.


Knauss teaches:

reassigning the sensor to another collector from the plurality of collectors (¶60 Should a Unit Node/repeater (collector) go off-line for any reason, the network automatically “heals” the sensor mesh network by reassigning any sensors reporting to that Unit Node/repeater (collector) to other nearby Unit Node/repeaters (collector from a plurality of collectors) so that no sensor event data is lost. supported by provisional application 62/166,520 ¶18-38 system hardware ¶29 internet gateway to receive data packet from sensor network and transmit them to the database management cloud application ¶24 Unit node repeaters receiving data from sensors, and ¶20-22 the sensor units); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaible in light of Knauss so that no sensor event data is lost (Knauss ¶60); and

Schaible-Knauss does not teach:

causing the sensor to update a configuration of the sensor based on collector information associated with the another collector.

Koehler teaches:

causing the sensor to update a configuration of the sensor based on collector information associated with the another collector (¶73 When a sensor is swapped from one sensor proxy domain to another, first the configuration on the new sensor proxy is updated and then the new sensor proxy pushes the configuration to the master sensor proxy).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaible-Knauss in light of Koehler in order to provide sensor configuration information of sensors connected to said control element to at least one further control element because sensors with different operating systems, communication protocols and data processing abilities may be present in a sensor network (Koehler ¶47).

Regarding Claim 2, 11

Schaible-Knauss-Koeler teaches:

The method of claim 1.
Schaible teaches:

The method of claim 1, further comprising: determining loads on the plurality of collectors operating in the network based on network data for the plurality of collectors (¶32 service 100 can add device 104 on-demand (e.g., as requested by a user) or on-condition (e.g., traffic received) by establishing a collector to receive information from device 104 (determine load based on traffic data) The adding of devices to the collector can also reasonable be a reassignment)); and 

reassigning the sensor to the another collector of the plurality of collectors based on the loads on the plurality of collectors (¶32 service 100 can add device 104 on-demand (e.g., as requested by a user) or on-condition (e.g., traffic received) by establishing a collector to receive information from device 104 (determine load based on traffic data) The adding of devices to the collector can also reasonable be a reassignment)).

Regarding Claim 5, 14

Schaible teaches:

The method of claim 1, wherein the sensor information is received as part of sensor reports generated by the plurality of sensors ((¶59 Sensor database module 224 stores information about active sensors, as well as information regarding inactive sensors (e.g. associated with an inactive collector) (collector to sensor mapping of the specific collector)) (storing receive sensor report) ¶55 Collector database module 214 stores information about active collectors (determining active collectors), as well as information regarding inactive collectors (status of collector) (of the plurality of sensors), Collector database module 214 can further provide information or be leveraged by interface (determining collector information of a plurality of collectors in a network (location of collector))


Regarding Claim 6, 15

Schaible teaches:

The method of claim 1, wherein collectors of the plurality of collectors are configured to collect flows travelling through corresponding sensors of the plurality of sensors (¶55 Collector database module 214 stores information about active collectors, as well as information regarding inactive collectors (e.g., added but not currently running to receive traffic (flow travelling through collector)) and/or collector models (e.g., default collector information for known devices which can be added pre-populated with device-relevant data to expedite the adding process). Collector database module 214 can further provide information or be leveraged by interface and administration module 240 to provide details to facilitate display of elements representing addition of a collector in service 100))

Regarding Claim 7, 16

Schaible  teaches:

The method of claim 6, wherein respective sensor information of the corresponding sensors is gathered by the collectors through the flows (¶55 Collector database module 214 stores information about active collectors, as well as information regarding inactive collectors (e.g., added but not currently running to receive traffic (sensor information is gathered through the traffic flow) and/or collector models (e.g., default collector information for known devices which can be added pre-populated with device-relevant data to expedite the adding process). Collector database module 214 can further provide information or be leveraged by interface and administration module 240 to provide details to facilitate display of elements representing addition of a collector in service 100)).


Regarding Claim 9, 18, and 20

Schaible teaches:

The method of claim 1, further comprising: determining that a new collector is added to the network (¶55 Collector database module 214 stores information about active collectors, as well as information regarding inactive collectors (e.g., added but not currently running to receive traffic (determines that a new collector is added to the network)) and/or collector models (e.g., default collector information for known devices which can be added pre-populated with device-relevant data to expedite the adding process). Collector database module 214 can further provide information or be leveraged by interface and administration module 240 to provide details to facilitate display of elements representing addition of a collector in service 100); 

accessing collector information of the new collector ((¶55 Collector database module 214 stores information about active collectors, as well as information regarding inactive collectors (e.g., added but not currently running to receive traffic (determines that a new collector is added to the network)) and/or collector models (e.g., default collector information for known devices which can be added pre-populated with device-relevant data to expedite the adding process). Collector database module 214 can further provide information or be leveraged by interface and administration module 240 to provide details to facilitate display of elements representing addition of a collector in service 100)); 

determining that the new collector is active based on the collector information ((¶55 Collector database module 214 stores information about active collectors, as well as information regarding inactive collectors (e.g., added but not currently running to receive traffic (determines that a new collector is added to the network)) and/or collector models (e.g., default collector information for known devices which can be added pre-populated with device-relevant data to expedite the adding process). Collector database module 214 can further provide information or be leveraged by interface and administration module 240 to provide details to facilitate display of elements representing addition of a collector in service 100)); 

Schaible does not teach:

and reassigning the sensor to the new collector based on the new collector being active

Knauss teaches:

and reassigning the sensor to the new collector based on the new collector being active (¶60 Should a Unit Node/repeater (collector) go off-line for any reason, the network automatically “heals” the sensor mesh network by reassigning any sensors reporting to that Unit Node/repeater (collector) to other nearby Unit Node/repeaters (collector from a plurality of collectors) so that no sensor event data is lost. supported by provisional application 62/166,520 ¶18-38 system hardware ¶29 internet gateway to receive data packet from sensor network and transmit them to the database management cloud application ¶24 Unit node repeaters receiving data from sensors, and ¶20-22 the sensor units); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaible in light of Knauss so that no sensor event data is lost (Knauss ¶60).


Claims 3, 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Schaible-Knauss-Koeler as applied to claim 1 above, further in view of Depro (US 2006/0265713 A1) and further in view of Keith (US 2014/0141524 A1).

Regarding Claim 3, 12

Schaible-Knauss-Koeler teaches:

The method of claim 1.

Schaible-Knauss-Koeler does not teach:

The method of claim 1, further comprising: identifying a health of the collector with respect to operation of the collector in the network; and 

determining that the collector is unavailable based on a comparison of the health of the collector to one or more threshold levels of collector health.
Depro teaches:

The method of claim 1, further comprising: identifying a health of the collector with respect to operation of the collector in the network (¶7 monitor the health of a collector module and send an alert if problems are detected with the collector module. Redundant collector modules and reporter modules may also be used to protect against a loss of utilization data or failures that may preclude monitoring of computer resource utilization); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaible-Knauss-Koeler in light of Depro in order for the reporter module to monitor the health of a collector module and send an alert if problems are detected with the collector module (Depro ¶7).
Schaible-Knauss-Koeler -Depro  does not teach:

determining that the collector is unavailable based on a comparison of the health of the collector to one or more threshold levels of collector health.

Keith teaches:

determining that the collector is unavailable based on a comparison of the health of the collector to one or more threshold levels of collector health (¶59 processor 903 determines that the sensor performance has declined beyond a predetermined threshold).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaible-Knauss-Koeler -Depro in light of Keith in order for diagnosing sensor performance and then to provide an audible alert when it is determined that the sensor performance has declined beyond a predetermined threshold (Keith ¶59).

Claims 4, 13  is rejected under 35 U.S.C. 103 as being unpatentable over Schaible-Knauss-Koeler as applied to claim 1 above, and further in view of Leroy (US 7990847 B1).

Regarding Claim 4, 13

Schaible-Knauss-Koeler does not teach:

The method of claim 1, further comprising: identifying that a communication error exists between the collector and one or more sensors associated with the collector; and 

determining that the collector is unavailable based on existence of the communication error.

Leroy teaches:

The method of claim 1, further comprising: identifying that a communication error exists between the collector and one or more sensors associated with the collector (col 10 lines 35-45 in order to determine that a server is out of service, analyze return traffic to determine whether or not a server has truly failed and should be taken out of service); and 

determining that the collector is unavailable based on existence of the communication error (col 10 lines 35-45 in order to determine that a server is out of service, analyze return traffic (to determine communication error) to determine whether or not a server has truly failed and should be taken out of service).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaible-Knauss-Koeler in light of Leroy in order to provide passive health checks for servers in order to keep the server in service. The server of Leroy is mapped as the collector. It is known in the art that a server can be used to collect message data from a plurality of devices on the network. A collector also collects information. (Leroy col 10 lines 20-45).

Claims 8, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Schaible-Knauss-Koeler as applied to claim 1 above, and further in view of Ojala (US 20170284839 A1).
Regarding Claim 8, 17
Schaible-Knauss-Koeler does not teach:

The method of claim 1, wherein the sensor information of the plurality of sensors comprises location information, characteristic information, and context information of the plurality of sensors.

Ojala teaches:

The method of claim 1, wherein the sensor information of the plurality of sensors comprises location information, characteristic information, and context information of the plurality of sensors (¶131  Sensor nodes may transmit environmental measurements in a data stream that includes information such as the sensor measurements for the context analysis, sensor id, available sensor modalities, time stamp, optional location information of the sensor, relevant status information such as battery charge level, and computational capabilities).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaible-Knauss-Koeler in light of Ojala in order for providing allocation of sensing tasks to groups of sensor nodes that provides redundant measurements and allows for the detection of patterns in the physical events measured by the sensors (Ojala ¶7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445